Citation Nr: 1019914	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  96-35 336	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia (but not 
posttraumatic stress disorder (PTSD)).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) 
originated from August 1995, August 1997, and November 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

In February 2005, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.

As support for his claims, the Veteran testified at a hearing 
at the RO in December 2007 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing, the Veteran asserted he 
was still receiving Social Security Administration (SSA) 
disability benefits, but significantly, neither he nor his 
representative indicated there were any outstanding and 
pertinent SSA records not in the claims file that needed to 
be obtained and considered.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (concluding VA has a duty to obtain SSA 
records when put on notice the Veteran is receiving benefits 
from that agency).  But see, too, Golz v. Shinseki, 
No. 2009-7039 (Jan. 4, 2010) (indicating there is no such 
duty to assist when there is no indication the SSA records 
are potentially relevant to the claim at issue).

So, in March 2009, the Board decided the Veteran's claim for 
a higher initial rating for his PTSD, partially granting his 
appeal of that claim.  The Board remanded his remaining 
claims for service connection for an acquired psychiatric 
disorder, including schizophrenia, and for a TDIU, to the RO 
via the AMC for still further development and consideration.

In January 2010, the RO issued a supplemental statement of 
the case (SSOC) continuing to deny these claims and returned 
the file to the Board for further appellate consideration of 
them.


FINDINGS OF FACT

1.  There is no competent and credible evidence of an 
acquired psychiatric disorder during the Veteran's military 
service or for many years after it concluded.  Also, the most 
probative evidence indicates his acquired psychiatric 
disorder, irrespective of the specific diagnosis other than 
PTSD, is unrelated to his military service and was not caused 
or made permanently worse by his PTSD.  Instead, his 
psychotic symptoms are more the result of his drug abuse, 
namely, cocaine addiction.

2.  He also is not precluded from obtaining or maintaining 
substantially gainful employment because of his service-
connected disabilities, PTSD and Type II 
(adult-onset) Diabetes Mellitus.  Rather, his unemployability 
is the result of his cocaine dependence, which is not part 
and parcel of or related to his PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including 
schizophrenia, was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, 
and is not proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310, 3.384 (2009).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2003, January 2004, May 2005, and November 2009.  These 
letters informed him of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 2006 
and November 2009 letters complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claims.  And of equal or even greater significance, 
after providing that additional Dingess notice, the RO 
readjudicated the claims in the January 2010 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the provision 
of all notice that did not precede the initial adjudication 
of the claims has been rectified ("cured").  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), identified private 
treatment records and, as already explained, would also have 
obtained any relevant SSA records.  See Marciniak v. Brown, 
10 Vet. App. 198, 204 (1997); Lind v. Principi, 3 Vet. App. 
493, 494 (1992); and Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).



And at the Board's March 2009 remand request, the RO/AMC 
arranged for a VA compensation examination in November 2009 
for a medical nexus opinion concerning the nature and 
etiology of any acquired psychiatric disorder, including 
schizophrenia, and particularly in terms of whether it is 
related to the Veteran's military service, such as by way of 
his already service-connected PTSD.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

That November 2009 VA compensation examination also addressed 
the Veteran's TDIU claim, especially insofar as assessing the 
severity of his PTSD and other psychiatric disorders and 
their effect on his employability.  That November 2009 VA 
compensation examination was relatively recent, and the 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating for a disability may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, another examination to 
reassess the severity of these conditions is not warranted 
because there is sufficiently recent evidence, already of 
record, to fairly decide the TDIU claim insofar as assessing 
the severity of the service-connected disabilities versus 
those that are not service connected and their resulting 
impact on the Veteran's ability to obtain and maintain 
employment that is substantially gainful.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board is therefore satisfied there was substantial 
compliance with the remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board also is satisfied that VA 
has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, Including Schizophrenia (but 
not PTSD)

The Veteran attributes his schizophrenia to his military 
service, either directly as a result of a head injury in 
Vietnam or, indirectly, on the alternative premise that it is 
part and parcel of or associated with (i.e., secondary to) 
his already 
service-connected PTSD.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

Stated somewhat differently, to establish entitlement to 
service connection, there generally must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
or link between the 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
According to 38 C.F.R. § 3.384, a "psychosis" includes the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder. 

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

There is also the question of whether the Veteran's claimed 
schizophrenia is related to his service-connected PTSD on a 
secondary basis.  Disability that is proximately due to, the 
result of, or chronically aggravated by a service-connected 
condition is considered service connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).

Establishing entitlement to service connection on this 
secondary basis requires evidence sufficient to show:  (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); 
and McQueen v. West, 13 Vet. App. 237 (1999).

When determining whether service connection is warranted, all 
potential theories of entitlement - direct, presumptive and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).

As for what occurred in service, a January 1970 service 
treatment record (STR) confirms the Veteran sustained a 
contusion on his forehead over his left eye, although his 
STRs are unremarkable for any complaint, treatment or 
diagnosis of an acquired psychiatric disorder - including as 
a consequence of that trauma.  His military service ended in 
February 1970.

The Veteran has a long and sorted, post-service, history of 
VA and private treatment for psychiatric-related issues, 
including as a result of his already 
service-connected PTSD.  There were several psychiatric 
hospitalizations beginning in June 1984.  However, he also 
has been using and abusing illegal drugs, especially 
marijuana and cocaine, since service, which appear to have 
contributed to and, indeed, even exacerbated his psychiatric 
impairment.  

The report of a November 1996 VA PTSD compensation 
examination refers to schizophrenia, but fails to provide a 
clear opinion regarding its etiology.  
The Veteran was hospitalized at a VA facility in May 2004 for 
psychiatric-related symptoms of questionable suicidal 
ideation, hearing voices, and depression, but due to his 
schizophrenia, not his PTSD.  In July 2006, his treating 
physician Dr. S.P. indicated the Veteran had paranoid 
schizophrenia.

The Board remanded this case in March 2009, in part, to 
obtain a medical opinion concerning the etiology of the 
Veteran's schizophrenia - both in terms of whether it is 
directly attributable to his documented head injury in 
service or alternatively secondary to his already service-
connected PTSD.

The Veteran had this requested VA compensation examination in 
November 2009.  After reviewing the claims file for the 
pertinent medical and other history and conducting an 
objective mental status evaluation, this VA compensation 
examiner concluded the Veteran is not currently meeting the 
DSM-IV diagnostic criteria for schizophrenia.  Significantly, 
this examiner diagnosed no other Axis I psychiatric 
disorders, aside from PTSD and a drug-related mood disorder 
with reported psychotic symptoms.

Thus, absent evidence of a current disability in the way of a 
medical diagnosis confirming the Veteran has schizophrenia or 
another acquired psychiatric disorder (other than PTSD), 
service connection for this condition cannot be granted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).  It logically 
follows that, without this necessary current diagnosis, there 
can be no possible linkage between this, for all intents and 
purposes, nonexistent condition and his military service - 
including by way of his already service-connected PTSD.



Since, however, there are earlier diagnoses of schizophrenia 
in the record, including since the Veteran filed this claim, 
the Board will assume for the sake of argument and 
completeness of this discussion that he has this condition or 
at least has since filing this claim.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).  But see, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time 
the claim for VA disability compensation is filed or during 
the pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Generally speaking, however, VA compensation shall not be 
paid for disability resulting from the Veteran's willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  
A January 2006 examiner determined the Veteran's drug abuse 
and addiction are less likely than not related to his PTSD, 
in turn precluding the possibility that any psychotic 
symptoms associated with his drug addiction might be 
service connected secondarily to his PTSD.  
38 C.F.R. § 3.310(a) and (b).

Further concerning this, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the Federal Circuit Court held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol or 
drug abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol or 
drug abuse during service.  Id., at 1376.  The Federal 
Circuit Court accepted there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a non-willful 
misconduct, service-connected disability.  But the Federal 
Circuit Court went on to point out that Veterans may only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Id., at 1381.

An award of compensation on such a basis would only result 
"where there is clear medical evidence establishing the 
alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

Here, though, as explained, it has not been indicated that 
the Veteran's 
service-connected PTSD has alcohol or drug abuse as one of 
its attendant symptoms.  Therefore, any functional and other 
impairment attributable to his drug abuse cannot be 
considered as grounds for granting service connection or, 
as also will be explained, a TDIU.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)) (indicating VA adjudicators must be able to 
distinguish, by competent evidence, the extent of symptoms 
that is attributable to service-related causes, i.e., 
service-connected disability, from that which is not).

In any event the claim for schizophrenia or psychiatric 
illness other than PTSD fails because there is no competent 
evidence of a direct link between the claimed schizophrenia 
and the Veteran's military service or a secondary link 
between the claimed schizophrenia and his service-connected 
PTSD.  Boyer, 210 F.3d at 1353; 38 C.F.R. § 3.310(a) and (b); 
see also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); see, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In this regard, in July 2006 Dr. S.P. noted the Veteran's 
service-connected PTSD "exacerbates" his paranoid 
schizophrenia.  And in a prior May 2005 letter, Dr. S.P. had 
initially commented that the Veteran's military service in 
Vietnam "set the stage for his psychotic illness, as well as 
his PTSD and his problems with drug abuse."  However, in the 
July 2006 statement Dr. S.P. clarified his earlier opinion by 
acknowledging that "[a]s to the question of whether the PTSD 
contributed to the development of [the Veteran's] paranoid 
schizophrenia, this is impossible to determine with 
certainty.  I believe that [the Veteran] left Vietnam and the 
Marines very troubled by his experiences there.  I think that 
there is a substantial possibility that experiences (and the 
PTSD and drug use that resulted from them) set the emotional 
structure that triggered his paranoid schizophrenia and even 
provided some of the content of his delusions."

There is a line of precedent cases discussing the lesser 
probative value of opinions like this that are equivocal, in 
various contexts, which essentially state that it is possible 
that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, 
Obert v. Brown, 5 Vet. App. 30 (1993) (indicating that saying 
something "may" be true is tantamount to just as well saying 
it "may not" be true, and that an award of VA benefits may 
not be based on resort to speculation or remote possibility).

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
generally cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service or, 
here, an already service-connected disability.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).

But by the same token, an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology of obvious etiology.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to 
say, use of cautious language does not always express 
inconclusiveness in a doctor's opinion.  Rather, the opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  
See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  So sometimes 
these type opinions cannot be used to rule out this purported 
correlation, either.



In certain instances, ultimately, noncommittal opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  

However, in Hogan v. Peake, 544 F.3d 1295 (2008), and Fagan 
v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court 
stated that classifying a medical report and opinion as non-
evidence is "troubling."  

A more recent precedent case also admonished the Board for 
relying on medical opinions that also were unable to 
establish this required linkage, without resorting to mere 
speculation, as cause for denying the Veteran's claims.  See 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010).  In Jones, the Court noted it was unclear whether the 
examiners were unable to provide this requested definitive 
medical comment on etiology because they actually were unable 
to since the limits of medical knowledge had been exhausted 
or, instead, for example, needed further information to 
assist in making this determination (e.g., additional records 
and/or diagnostic studies) or other procurable and assembled 
data.  

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or 
current medical knowledge yields multiple possible etiologies 
with none more likely than not the cause of the claimed 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting the Board need not obtain further medical 
evidence where the medical evidence "indicates that 
determining the cause is speculative").  The Court in Jones 
held, however, that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or apparent upon a 
review of the record.

Here, though, keep in mind the Board remanded this claim in 
March 2009 to address this inconclusivity of Dr. S.P.'s 
statement and resolve the etiology of the claimed 
schizophrenia, both in terms of whether it is directly 
attributable to the Veteran's military service (and, in 
particular, to his documented head injury) or indirectly 
attributable to his military service because it is secondary 
to his already service-connected PTSD.

But the VA compensation examiner who on remand reviewed the 
file for the pertinent medical and other history and examined 
the Veteran in November 2009 discounted these notions that 
any psychotic symptoms experienced by him are related to 
anything other than his cocaine addiction.  This examiner 
commented, "[the Veteran's] reported psychotic symptoms are 
at least as likely as not due to prolonged substance 
dependence...Assuming that [he] did, in fact, suffer from 
psychotic symptoms in the past, onset was in 1984, based on 
contemporaneous psychiatric report, and was not associated 
with his military service.  Psychotic episodes treated 
thereafter are thus less likely as not due to, related to, 
or aggravated by symptoms of PTSD or to any injury or disease 
during his period of active military service."  

This November 2009 VA examiner's report is thorough, included 
a comprehensive review of all the medical evidence of record, 
independent mental status examination and interview, and most 
importantly, provided a definitive conclusion based on sound 
rationale and findings.  This is in contrast to Dr. S.P.'s 
inconclusive opinion, which instead appears to be only based 
on reported history and his personal treatment history of the 
Veteran, as opposed to review of all the facts of record.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  In contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board finds the November 2009 VA examiner's opinion 
against any linkage between the claimed schizophrenia and the 
Veteran's military service or PTSD to have much greater 
probative value than Dr. S.P's opinion suggesting otherwise.  
As this VA examiner pointed out, and considered especially 
relevant, there is a substantial lapse of some 14 years 
between the conclusion of the Veteran's military service in 
1970 and the first documented instance of complaints or 
treatment of psychotic symptoms in 1984.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).



In the same vein, there is no competent evidence of a 
psychosis within one year of the Veteran's discharge from 
service, meaning by February 1971, to in turn warrant 
presuming a psychosis (namely, his claimed schizophrenia) was 
incurred in service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Indeed, none of 
the listed psychoses under 38 C.F.R. § 3.384 has been shown 
to have been manifested either while he was in service or 
within the first year after his separation from service.  

Further, there is also no alternative basis for this required 
nexus in the form of evidence of a chronic disorder in 
service or any continuity of symptomatology after service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To 
emphasize, there is no evidence of post-service complaints or 
treatment for any acquired psychiatric disorder, including 
schizophrenia, for many years.  So, overall, the evidence of 
record does not support this claim.

While the Veteran, even as a layman, is competent to proclaim 
having experienced relevant psychotic symptoms since his 
military service, he is not competent to provide a probative 
opinion on the source of those symptoms - particularly 
insofar as whether they are attributable to a psychosis like 
schizophrenia initially manifested during his military 
service, within the required one year of his discharge, or 
alternatively in connection with his PTSD.  These are all 
medical, not lay, determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 494-95 (1991).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson generally is not 
capable of opining on matters requiring medical knowledge").  
And the Board is not questioning whether he has psychotic 
symptoms and indeed has since 1984 or thereabouts, since this 
is well established.  But even so, the overall weight of 
opinions by qualified mental health care providers does not 
associate these psychotic symptoms either directly to his 
military service or secondarily to his PTSD.  The November 
2009 VA compensation examiner also discredited the notion 
based on his review of the file that the Veteran had 
experienced relevant psychotic symptoms prior to 1984, 
so definitely not dating back to his military service that 
had ended many years earlier in 1970.  The Board therefore 
finds the Veteran's lay testimony to the contrary, even 
though competent, not also credible.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  His competency 
to make this claim must be distinguished from the weight and 
credibility of his lay testimony, which are factual 
determinations going to the ultimate probative value of this 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  His assertions of an 
etiological link to his military service or PTSD simply 
clashes with the most probative medical evidence of record, 
especially the most recent VA compensation examination - 
which, as mentioned, not only does not even confirm that any 
acquired psychiatric disorder like schizophrenia currently 
exists, but in any event also concludes that any psychosis 
like this shown in years past is entirely related to the 
Veteran's drug abuse (dependence on cocaine).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for acquired psychiatric disorder, 
including schizophrenia, so there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis-Entitlement to a TDIU

The Veteran contends that his service-connected disabilities 
are so severe as to preclude him from obtaining and 
maintaining any employment that is substantially gainful, in 
turn entitling him to a TDIU.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. § 4.16(a) (2009).  If 
there is only one such disability, it must be rated at 60 
percent or more; if instead there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.

At present, the Veteran has service-connected disabilities of 
PTSD and Type II Diabetes Mellitus.  His PTSD has been rated 
at 30 percent from August 5, 1994 to November 6, 1996; 50 
percent from November 7, 1996 to March 20, 2001; 100 percent 
(temporary total evaluation) from March 21, 2001 to April 30, 
2001; and 50 percent since May 1, 2001.  The diabetes has 
been rated at 20 percent effectively since February 24, 2003.  
His combined service-connected disability rating has been as 
follows:  30 percent from August 5, 1994 to November 6, 1996; 
50 percent from November 7, 1996 to March 20, 2001; 100 
percent (temporary total evaluation) from March 21, 2001 to 
April 30, 2001; 50 percent from May 1, 2001 to February 23, 
2003; and 60 percent since February 24, 2003.  See 38 C.F.R. 
§ 4.25 (2009) (VA's combined ratings table).  For the times 
when he did not have the temporary 100 percent rating under 
the provisions of 38 C.F.R. § 4.29, so including currently, 
he does not satisfy the threshold minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU.

Regardless, if as here the Veteran fails to meet these 
percentage requirements of 38 C.F.R. § 4.16(a), but there is 
probative evidence indicating he is nonetheless unable to 
obtain and maintain a substantially gainful occupation 
because of the severity of his service-connected 
disabilities, his case must be referred to the Director of 
Compensation and Pension Service for consideration of 
possibly granting a TDIU on an extra-schedular basis.  38 
C.F.R. § 4.16(b) (2009).  See also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  The severity of his 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on this issue must be addressed.  38 C.F.R. 
§ 4.16(b).  But his age or occupational impairment caused by 
disabilities that are not service connected cannot serve as 
justification or reason for granting a TDIU.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.

So above and beyond this, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  As 
the Court further explained in Van Hoose, the mere fact that 
a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

Turning now to the facts of this particular case, the Veteran 
appears to at least have part-time employment.  During his 
December 2007 hearing, he acknowledged that he was working as 
a part-time cab driver.  He also reported similar employment 
as a part-time chauffer during his most recent VA examination 
in November 2009.  Prior to that, he worked at a telephone 
company, presumably in an administrative capacity, until he 
was convicted of drug dealing, as he reported to the 
November 1996 VA examiner.  He also reported working as a 
police officer during the 1970s until forced to resign due to 
his involvement in drug deals.

For the several reasons already discussed, his documented 
history of drug dealing, trafficking and abuse, since not 
established as associated with his service-connected PTSD 
but, instead, his willful misconduct, cannot in turn serve as 
reason or justification for granting a TDIU to the extent 
this may have precluded him from obtaining and maintaining 
substantially gainful employment.  The test of individual 
unemployability is whether, as a result of his service-
connected disabilities alone, 


he is unable to secure or follow any form of substantially 
gainful occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
By its very nature, his unlawful drug dealing cannot be 
considered as a "substantially gainful occupation" or 
preclusion from same.

There is conflicting evidence of record on this crucial 
question of whether the Veteran's service-connected 
disabilities, especially his PTSD, render him unemployable.  
On balance, though, the Board finds the overall weight of the 
evidence falls against his claim for a TDIU.

Positive evidence in support of the Veteran's claim is 
provided by May 2005 and July 2006 letters from his treating 
physician, Dr. S.P., indicating the Veteran is fully disabled 
due to both his PTSD symptoms and drug use.  See again 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).  Since, however, the Board has 
concluded the Veteran's drug abuse is not attributable to his 
PTSD, so not the result of service-connected disability, 
Dr. S.P.'s opinion is only favorable to the TDIU claim to the 
extent it attributes the Veteran's unemployability directly 
to his PTSD, alone.

Moreover, negative evidence against the Veteran's claim for a 
TDIU comes in the way of the two most recent VA examination 
reports, which both state his impairment of employability is 
due to his drug abuse, not to his service-connected 
disabilities, especially his PTSD.  The January 2006 examiner 
opined that the Veteran's then current social and 
occupational impairment was at least as likely as not 
primarily due to his cocaine dependence.  This examiner 
further found that this drug abuse and addiction was less 
likely than not related to the PTSD.  See Mittleider , 11 
Vet. App. at 182.  The November 2009 VA examination report 
agreed that the Veteran's partial employment is the result of 
heavy use of cocaine.  He reported intermittent periods of 
employment as a driver, since his release from prison in 
1995, frequently interrupted by his substance abuse.  He also 
acknowledged during that interview that he continues to work 
for a private individual several hours a week and attributes 
his unemployment during the rest of the week to his substance 
abuse.

This November 2009 VA compensation examiner noted that 
symptoms of the Veteran's cocaine dependence include personal 
and financial disorganization while using the substance and 
inability to work regular hours.  In contrast, this VA 
examiner found that the Veteran's reported symptoms of PTSD 
are less likely as not to be the cause of his marginal 
employment and time off from work over the last twelve years.  

The treating physician, Dr. S.P., who has provided a 
favorable opinion in this case has not supported his opinion 
by any evidence or other rationale as to why the Veteran's 
PTSD, in particular, renders him unemployable.  Indeed, the 
record does not contain any specific evidence as to why the 
Veteran's PTSD might prevent him from working full-time as a 
cab driver or chauffer, in a telephone company, or even again 
as a police officer.  The VA examiners opining against his 
TDIU claim attribute his unemployability rather exclusively 
to his history of drug abuse, which even he seemed to 
personally acknowledge as the most major factor in his 
inability to sustain a job on a full-time basis, as opposed 
to just part-time.  Moreover, these VA examiner's opinions 
were predicated on a comprehensive review of his entire 
medical record and independent mental status evaluation.  
So these opinions have the proper factual foundation and 
predicate and, therefore, deserve a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).

The Veteran has not, for example, submitted any evidence of 
excessive time off from work on account of his PTSD or 
suggesting it (or his diabetes) specifically impairs his 
ability to obtain or sustain employment in his career as a 
cab driver or chauffer.  By his own admission, his inability 
to maintain substantially gainful employment, at least on a 
full-time basis, is due to his massive and ongoing 
drug abuse.  Indeed, he reported spending at least $20,000 on 
cocaine just days prior to the November 2009 VA examination.



The current 60 percent combined schedular rating that has 
been assigned for this PTSD and diabetes is recognition that 
the impairment due to these service-connected disabilities 
makes it difficult for him to obtain and keep employment.  
See again 38 C.F.R. § 4.1 and Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The more determinative question, 
however, is whether he is still capable of performing the 
physical and mental acts required by employment.  And for the 
reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the notion that his 
service-connected disabilities render him incapable of 
securing and following a substantially gainful occupation.  
38 C.F.R. § 4.16(b).  And because the evidence on this 
determinative issue is not in relative equipoise, meaning 
about evenly balanced for and against the claim, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3.

Extra-Schedular Consideration

Aside from this previous discussion of 38 C.F.R. § 4.16(b), 
there is no evidence of exceptional or unusual circumstances 
to otherwise warrant referring this case for extra-schedular 
consideration under the alternative provisions of § 
3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds no evidence that the Veteran's PTSD 
has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his 20 percent 
schedular rating for diabetes and staged 30 and 50 percent 
schedular ratings for his PTSD.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Moreover, he already had a 
temporary 100 percent rating for his PTSD, from March 21, 
2001 to April 30, 2001, under the provisions of 38 C.F.R. 
§ 4.29 ("paragraph 29").



The Veteran has submitted no evidence of excessive time off 
from work due to his PTSD (or diabetes) suggesting the 
required impairment in his ability to work, albeit part time, 
as a cab driver or chauffer.  By his own admission, his 
inability to work these type jobs on a full-time basis has 
more to do with his massive and ongoing drug abuse.  Indeed, 
as already alluded to, he reported spending at least $20,000 
on cocaine just days prior to his November 2009 VA 
examination.  He also readily admitted that he lost 
employment in the 1970s as a police officer due to improper 
associations with a drug-dealing police officer.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for his 
disabilities by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient, certainly not a frequent inpatient 
(although, as mentioned, he has at times been hospitalized 
for psychiatric-related reasons).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including schizophrenia, is denied.

The claim for a TDIU also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


